BRICKELL, C. J.
This action, in which the appellee was plaintiff and the appellant defendant, was commenced before a justice of the peace, and was founded on two witness certificates, issued to the appellee by the *428clerk of the county court of Escambia, certifying to the , attendance of the appellee as a witness for the defendants in a criminal case pending in the court, in which the appellant and another were joint defendants. The justice rendered judgment against the appellant, from which an appeal was taken to the circuit court. The amount in controversy not exceeding twenty dollars, the trial in the circuit court was by the judge without the intervention of a jury. On the trial, the appellee produced and read in evidence, the certificate which had been issued to him. There was evidence introduced that at the term of the court, when the criminal case was called for trial, the defendant jointly indicted with the appellant was discharged and the appellant was convicted. The dockets of the court, and the subpoena served on the appellee, showed that he was summoned as a witness for the defendants jointly, and not for one of them only. The clerk testified that he was directed by one Vogel, a justice of the peace, to summon the appellee ’as a witness for the defendant who was discharged. The appellee testified to his attendance as a witness, and the amount of his compensation, as stated in the certificate. That he requested the appellant to discharge him as a witness, and that he declined on the ground of want of authority. That on the trial he was examined as a witness on behalf of the appellant. The appellant testified, that his refusal to discharge the appellee as a witness, was upon the ground that he did not have him summoned. Upon this evidence, the judge rendered judgment against the appellant, in favor of the appellee, for the amount of the certificates with, interest, from which the appeal is taken.
The certificate, which the statute requires the clerk of a court to issue to a witness, is prima facie evidence of what appears on its face — prima facie evidence of compensation to which the witness is entitled, and of the liability of the party in whose behalf it is certified he attended, to pay the amount specified.—Carville v. Reynolds, 9 Ala. 969 ; Marsh v. Br. Bank Mobile, 10 Ala. 57; Burns v. Howard, 68 Ala. 352. If the evidence introduced on the trial in the court below, was not in all respects consistent with the statements of the certificates, a question we do not deem it within our province to discuss, it certainly is not of that degree which would *429justify an appellate court in pronouncing, that a judgment founded on it, is manifestly wrong. And as we can not so pronounce, the judgmeiit must be affirmed.
Affirmed.